April 14, 1930. The opinion of the Court was delivered by
This is an action to collect the funeral expenses of Thomas A. Austin from his son James Austin and his daughter Inez Bemis. The amount of the bill was $713.50, one-third of which, $237.83, has been paid by a daughter, Mrs. Waters. The defendants denied their liability for any part of it.
Upon the trial of the case, his Honor, Judge Whaley, directed a verdict for the plaintiff against the defendant James Austin, refused a motion to direct a verdict in favor of Mrs. Bemis, and submitted to the jury the issue whether the husband of Mrs. Bemis was sufficiently authorized as her agent to bind her to the payment of one-third of the bill. The jury upon the direction of the Court returned a verdict in favor of the plaintiff against James Austin for $237.83 and a similar verdict upon their solution of the issue submitted to them against the defendant Mrs. Bemis. From the judgment entered upon these verdicts, both defendants have appealed. *Page 63 
It will serve no useful purpose to review the facts in this case, and we deem it sufficient to say that there was ample evidence to sustain the direction of a verdict against James Austin for the entire balance due upon the account; he has no ground therefore to complain that he was only required to pay one-half of said balance.
Upon the issue submitted to the jury, there was sufficient evidence to sustain their verdict against Mrs. Bemis.
The judgment of this Court is that the judgment of the trial Court be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.